Dorsey, J.
delivered the opinion of the court. The appellant in this cause, as administrator of Jane Fislmick, instituted an action of trover in Prince-George’s county court, to vSeptember term 1812, against the appellee, tore-cover the value of certain negroes, among whom were Sail, Patt and Phillis, the property of the appellant’s intestate, and obtained a verdict for the sum of 87153 50, on which judgment was rendered. The appellee appealed from that judgment to the court of appeals, and the same was affirmed at June term 1818, and the amount of the judgment, with costs, was paid by the appellant to the appellee, before the trial, but after the issue was joined in the present suit. After the commencement of the action of trover, in which the verdict was rendered, the slaves Sail, Patt and Phillis, each had a child, and the present action of troven *212was instituted by the appellant to recover the vallico!' the said children. The court below decided that the action could not be maintained, and this court concur in that decision. The British authorities lay down the general proposition, that if the plaintiff in an action of trover has recovered damages for the conversion of the goods, the property thereof vests in the defendant, -who, as damages to the value have been recovered against him, is to be considered as a purchaser. Adams vs. Broughton, 2 Strange, 1078. 6 Bacon’s Abridgment, title Trover, letter A, page 679. This court are of an opinion, that the judgment per se doth not clothe the defendant with the legal character of a purchaser, bui that the judgment, and its fruit, to wit, the payment of tlie amount thereof, must both concur, to vest the right of property in the defendant. But the question occurs, to what epoch shall the title of the defendant relate on his satisfying the amount of the judgment? and we think his title relates back to the time of conversion, If the thing converted should, from any cause whether natural or artificial, be destroyed during the interval intervening- between the period of conversion, and the payment of the judgment, the loss must be sustained by the defendant; and it would seem to follow, that if the thing should improve in value during that period, the benefit ought to enure to the defendant, on the principle qui sentit onus, sentire debet et commodwrti. It must be borne in mind that tlie plaintiff' in an action of trover compels the defendant to become a purchaser against his will; and from what period does he elect to consider the defendant as a purchaser or as answerable to him for the value of the thing converted? He selects the date of conversion as the epoch of the defendant’s responsibility, and claims from him the value of the property at that period, with interest to the time of taking tlie verdict. The inchoate right of the defendant, as a purchaser, must therefore be considered as coeval with the period of conversion, and this right being consummated by the judgment and its discharge, must, on legal and equitable principles, relate back to its commencement.|| The generality of our expressions must not be misunderstood; we do ¿tit mean to decide that in all cases of trover the payment of the damages assessed vests the right of property in tlie defendant. Thus, if property converted is return-pd and received by the owner before the institution of an *213action of trover, as damages could only be given for a part.ial conversion, the payment thereof would not dives}' the right of property out of the plaintiff, and vest it in the defondant.
JUDGMENT AlTtllMP.p.